Title: From Benjamin Franklin to John Hughes, 7 January 1760
From: Franklin, Benjamin
To: Hughes, John


          
            Dear Sir,
            London, Jan. 7. 1760
          
          On my Return from our Northern Journey, I found several of your obliging Favours; and have now before me those of June 20. July 4. 25, Aug. 9. 22, 23, Sept. 25. and two of Oct. 3. for which please to accept my hearty Thanks.
          I congratulate you on the glorious Successes of the [year p]ast. There has been for some time a Talk of [Peace], and probably we should have had one this Winter if the King of Prussia’s late Misfortunes had not given the Enemy fresh Spirits, and encourag’d them to try their Luck another Campaign and exert all their remaining Strength that if possible they may treat with Hanover in their Hands. If this should be the Case, possibly most of our Advantages may be given up again at the Treaty and some among our great Men begin already to prepare the Minds of People for this, by discoursing, that to keep Canada would draw on us the Envy of other Powers, and occasion a Confederacy against us; that the Country is too large for us to people, not worth possessing, and the like. These Notions I am every day and every where combating and I think not without some Success. The Event God only knows. The Argument that seems to have a principal Weight is, that in Case of another War, if we keep Possession of Canada the Nation will save two or three Million a Year now spent in Defending the American Colonies and be so much the stronger in Europe by the Addition of the Troops now employ’d on that Side of the Water: To this I add that the Colonies would thrive and increase in a much greater Degree, and a vast additional Demand arise for British Manufactures, to supply so great an Extent of Indian Country, &c. with many other Topics, which I urge occasionally, according to the Company I happen into or the Person I address. And on the whole, I flatter myself that my being here at this time may be of some Service to the general Interest of America.
          The Acts of the last Yea[r are] all come to hand, but not all in a Condition prop[er to] be laid before the King for his Approbation. [As] the Governor’s propos’d Amendments are tack’d to ’em, and no Distinction which were agreed to, or whether any or none; so that in some of the most material Acts there is no Ascertaining what is intended to be Law and what not. This Mistake was fallen into, I suppose, from the late Practice of sending home the Bills refus’d by the Governor, with his propos’d Amendments, certify’d by the Clerk of the House and under the Great Seal, that the true State of such refus’d Bills might be known here. But when Bills are pass’d into Laws, the Copies to be sent here should be taken from the Rolls Office after the Laws are deposited there, and certify’d by the Master of the Rolls to be true Copies; and then the Governor under the Great Seal certifys that the Master of the Rolls is such Officer, and that Credit ought to be given to his Certificate; or otherwise, that those Copies are true Copies and agreable to the Laws pass’d by him as Governor. But the Certificates with these Laws only expresses, that such Bills were sent up to him for his Assent on such a Day, that he propos’d the Annex’d Amendments on such a Day and on such a Day he pass’d the Bills, without saying a Word whether the Amendments were agreed to or not. Indeed by that Part of the Minutes of March and April which came [remainder missing].
          
            Mr. Hughes
          
        